Exhibit 10.3
 
 

 
CONFIDENTIAL






 


EQUITY PLEDGE AGREEMENT




AMONG


Xianbin MENG,
Xiaobo SHEN,
HANGZHOU MYL COMMERCIAL SERVICE CO., LTD.
AND
HANGZHOU MYL BUSINESS ADMINISTRATION CONSULTING CO., LTD.




 










May 1, 2009







--------------------------------------------------------------------------------










EQUITY PLEDGE AGREEMENT


This EQUITY PLEDGE AGREEMENT (hereinafter, this "AGREEMENT") is entered into in
the People's Republic of China (hereinafter, "PRC") on May 1, 2009 by and
between:


(1) Xianbin MENG
Address: Xianjin Village, Tielu Town, Langao County, Shanxi Province, PRC
Identity Card Number: 612426198009283412


(2) Xiaobo SHEN
Address:40 Lane No.1025, Liuying Rd., Zhabei District, Shanghai, PRC
Identity Card Number: 310108198606112011


(3) Hangzhou MYL Commercial Service Co., Ltd. (Hereinafter "Hangzhou MYL
Commercial)
Registered Address: Room 603, 260 South Hushu Rd., Gongshu District; Hangzhou,
Zhejiang, PRC
Legal Representative: Xianbin MENG


(4) Hangzhou MYL Business Administration Consulting Co., Ltd..( "Hangzhou MYL
Consulting")
Registered Address: Room 604, 260 South Hushu Rd., Gongshu District; Hangzhou,
Zhejiang, PRC
Legal Representative: Kaien LIANG


The above Parties hereinafter each referred to as a "PARTY" individually, and
collectively, the "PARTIES". Among them, Xianbin MENG and Xiaobo SHEN
hereinafter referred to as an "INDIVIDUAL PLEDGOR" individually, and
collectively, the "INDIVIDUAL PLEDGORS"; the Individual Pledgor and HANGZHOU MYL
COMMERCIAL hereinafter referred to as a "PLEDGOR" individually, and
collectively, the "PLEDGORS"; Hangzhou MYL Consulting hereinafter referred to as
a "PLEDGEE".)


WHEREAS:


(1) As of the date of this Agreement, Xianbin MENG and Xiaobo SHEN are the
registered shareholders of HANGZHOU MYL COMMERCIAL, legally holding all the
equity of the HANGZHOU MYL COMMERCIAL, of which Xianbin MENG holding 70% and
Xiaobo SHEN holding 30%.
 
 

 

--------------------------------------------------------------------------------


(2) HANGZHOU MYL COMMERCIAL will be the registered shareholder of HANGZHOU MYL
COMMERCIAL Subsidiaries to be established, legally holding all or the majority
equity of such companies when they are established.


(3) Pursuant to the Call Option Agreement dated May 1, 2009 among Hangzhou MYL
Consulting, the Pledgors and the Target Companies (as defined below)
(hereinafter, the "CALL OPTION AGREEMENT"), the Pledgors shall transfer part or
all of the equity interest of the Target Companies to Hangzhou MYL Consulting
and/or any other entity or individual designated by Hangzhou MYL Consulting at
the request of the Hangzhou MYL Consulting.


(4) Pursuant to the Shareholders' Voting Right Proxy Agreement dated May 1, 2009
among Hangzhou MYL Consulting, the Target Company and the Pledgors (hereinafter,
the "PROXY AGREEMENT"), Pledgors have already irrevocably entrusted the
personnel designated by Hangzhou MYL Consulting then with full power to exercise
on their behalf all of their shareholders' voting rights in respect of the
relevant Target Companies.


(5) Pursuant to the Exclusive Service Agreement dated May 1, 2009 among Hangzhou
MYL Consulting and the Target Companies (hereinafter, the "SERVICE AGREEMENT"),
the Target Companies have already engaged Hangzhou MYL Consulting exclusively to
provide them with relevant management and consultation and other services, for
which the Target Companies will respectively pay Hangzhou MYL Consulting
services accordingly.


(6) As security for performance by the Pledgors of the Contract Obligations (as
defined below) and repayment of the Guaranteed Liabilities (as defined below),
the Pledgors agree to pledge all of their Target Company Equity to the Pledgee
and grant the Pledgee the right to request for repayment in first priority and
the Target Companies agree such equity pledge arrangement.


THEREFORE, the Parties hereby have reached the following agreement upon mutual
consultations:


ARTICLE 1 – DEFINITION

 
1.1  Except as otherwise construed in the context, the following terms in this
Agreement shall be interpreted to have the following meanings:


"CONTRACT OBLIGATIONS" shall mean all contractual obligations of a Pledgor under
the Call Option Agreement and Proxy Agreement; all contractual obligations of a
Target Company under the Exclusive Service Agreement, Call Option Agreement,
Proxy Agreement; and all contractual obligations of a Pledgor under this
Agreement.
 
 

 

--------------------------------------------------------------------------------


"TARGET COMPANY" shall mean, to Xianbin MENG and Xiaobo SHEN, HANGZHOU MYL
COMMERCIAL; and to HANGZHOU MYL COMMERCIAL, any and all HANGZHOU MYL COMMERCIAL
Subsidiaries to be established.


"GUARANTEED LIABILITIES" shall mean all direct, indirect and consequential
losses and losses of foreseeable profits suffered by Pledgee due to any
Breaching Event (as defined below) a Pledgor and/or a Target Company, and all
fees incurred by Pledgee for the enforcement of the Contractual Obligations of a
Pledgor and/or a Target Company.


"TRANSACTION AGREEMENTS" shall mean the Call Option Agreement and the Proxy
Agreement in respect of a Pledgor; the Exclusive Service Agreement, and Proxy
Agreement in respect of a Target Company.


"BREACHING EVENT" shall mean any breach by either Pledgor of its Contract
Obligations under the Proxy Agreement, Call Option Agreement or this Agreement;
any breach by a Target Company of its Contract Obligations under the Service
Agreement, Call Option Agreement and/or Proxy Agreement.


"PLEDGED PROPERTY" shall mean (1) in respect of Xianbin MENG and Xiaobo SHEN,
all of the equity interests in HANGZHOU MYL COMMERCIAL which are legally owned
by them as of the effective date hereof and is to be pledges by them to the
Pledgee according to provisions hereof as the security for the performance by
them and HANGZHOU MYL COMMERCIAL of their Contractual Obligations, and the
increased capital contribution and equity interest described in Articles 2.6 and
2.7 hereof;(2) in respect of HANGZHOU MYL COMMERCIAL, all of the equity interest
in the Target Companies which will be legally owned by it when such Target
Companies are to be established and is to be pledged to the Pledgee by it
according to provisions hereof as the security for the performance of the
Contractual Obligations by it and the Target Companies, and the increased
capital contribution and equity interest described in Articles 2.6 and 2.7
hereof.


"PRC LAW" shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of the People's Republic of China.


1.2  The references to any PRC Law herein shall be deemed:


 (1)  to include the references to the amendments, changes, supplements and
reenactments of such law, irrespective of whether they take effect before or
after the formation of this Agreement; and


 (2)  to include the references to other decisions, notices or regulations
enacted in accordance therewith or effective as a result thereof.
 
 

 

--------------------------------------------------------------------------------


1.3  Except as otherwise stated in the context herein, all references to an
Article, clause, item or paragraph shall refer to the relevant part of this
Agreement.


ARTICLE 2 - EQUITY PLEDGE
 
2.1   Each Pledgor hereby agrees to pledge the Pledged Property, which it
legally owns and has the right to dispose of, to Pledgee according to the
provisions hereof as the security for the performance of the Contract
Obligations and the repayment of the Guaranteed Liabilities. Each Target Company
hereby agrees that the Pledgors legally holding equity interest in it to pledge
the Pledged Property to the Pledgee according to the provisions hereof.


2.2  Each Pledgor hereby undertakes that it will be responsible for, recording
the arrangement of the equity pledge hereunder (hereinafter, the "EQUITY
PLEDGE") on the shareholder register of each Target Company on the date hereof,
and will do its best endeavor to make registration with registration authorities
of industry and commerce of each Target Company. Each Target Company
respectively undertakes that it will do its best to cooperate with the Pledgors
to complete the registration with authorities of industry and commerce under
this Article.


2.3  During the valid term of this Agreement, except for the willful misconduct
or gross negligence of Pledgee which has direct cause and effect relationship
the reduction in value of the Pledged Property, Pledgee shall not be liable in
any way to, nor shall Pledgors have any right to claim in any way or propose any
demands on Pledgee, in respect of the said reduction in value of the Pledged
Property.


2.4   To the extent not violating provision of Article 2.3 above, in case of any
possibility of obvious reduction in value of the Pledged Property which is
sufficient to jeopardize Pledgee's rights, Pledgee may at any time auction or
sell off the Pledged Property on behalf of Pledgors, and discuss with Pledgors
to use the proceeds from such auction or sale-off as pre-repayment of the
Guaranteed Liabilities, or may submit such proceeds to the local notary
institution where Pledgee are domiciled (any fees incurred in relation thereto
shall be borne by Pledgors).


2.5  Hangzhou MYL Consulting as Pledgee shall be deemed to have created the
encumbrance of first order in priority on the Pledged Property, and in case of
any Breaching Event, Pledgee shall have the right to dispose of the Pledged
Property in the way set out in Article 4 hereof.


2.6  Only upon prior consent by Pledgee shall Pledgors be able to increase their
capital contribution to any or all of the Target Companies. Further capital
contribution made by Pledgor (s) in the Target Company shall also be part of the
Pledged Property.
 
 

 

--------------------------------------------------------------------------------


2.7  Only upon prior consent by Pledgee shall Pledgors be able to receive
dividends or share profits from the Pledged Property. The dividends or the
profits received by Pledgors from the Pledged Property shall be deposited into
Pledgee's bank account designated by Pledgee respectively, to be under the
supervision of Pledgee and used as the Pledged Property to repay in priority the
Guaranteed Liabilities.


2.8   Xianbin MENG and Xiaobo SHEN agree to bear joint liabilities respectively
to Pledgee upon occurrence of any Breaching Event on the part of HANGZHOU MYL
COMMERCIAL and Pledgee shall have the right, upon occurrence of the Breaching
Event, to dispose of any Pledged Property of either of Pledgors in accordance
with the provisions hereof.


ARTICLE 3 - RELEASE OF PLEDGE
 
In respect of equity interest of any Target Company, upon full and complete
performance by relevant Pledgors of all of their Contractual Obligations,
Pledgee shall, at the request of relevant Pledgors, release the pledge created
on such Target Company under this Agreement, and shall cooperate with relevant
Pledgors to go through the formalities to cancel the record of the Equity Pledge
in the shareholder register of the relevant Target Company, with the reasonable
fees incurred in connection with such release to be borne by Pledgee with the
same proportion.


ARTICLE 4 - DISPOSAL OF THE PLEDGED PROPERTY
 
4.1   Pledgors, Target Companies and Pledgee hereby agree that, in case of any
Breaching Event, Pledgee shall have the right to exercise, upon giving written
notice to Pledgors, all of the remedial rights and powers enjoyable by them
under PRC Law, including but not limited to being repayment in priority with
proceeds from auctions or sale-offs of the Pledged Property. Pledgee shall not
be liable for any loss as the result of their reasonable exercise of such rights
and powers.


4.2  Pledgee shall have the right to designate in writing its legal counsel or
other agents to exercise on their respective behalf any and all rights and
powers set out above, and neither Pledgors nor Target Companies shall not oppose
thereto.


4.3  The reasonable costs incurred by Pledgee in connection with their exercise
of any and all rights and powers set out above shall be borne by Pledgors, and
Pledgee shall have the right to deduct the costs actually incurred from the
proceeds that they acquire from the exercise of the rights and powers.


4.4  The proceeds that Pledgee acquire from the exercise of their
respective  rights and powers shall be used in the priority order as follows:


First, to pay any cost incurred in connection with the disposal of   the Pledged
Property and the exercise by Pledgee of their respective rights and powers
(including remuneration paid to their respective legal counsels and agents);
 
 

 

--------------------------------------------------------------------------------


- Second, to pay any taxes and levies payable for the disposal of the Pledged
Property; and


-Third, to repay Pledgee for the Guaranteed Liabilities.


In case of any balance after payment of the above amounts, Pledgee shall return
the same to Pledgors or other persons entitled thereto according to the relevant
laws and rules or submit the same to the local notary institution where Pledgee
are domiciled (any fees incurred in relation thereto shall be borne by
Pledgors).


4.5  Pledgee shall have the option to exercise, simultaneously or in certain
sequence, any of the remedies at breaching that it is entitled to in respect of
the equity interest of any Target Company holding by any Pledgor; Pledgee shall
not be obliged to exercise other remedies at breaching before their exercise of
the right to the auctions or sale-offs of the Pledged Property hereunder.
Pledgors or Target Companies shall not oppose to whether Pledgee exercise any
part of the right to the pledge or the sequence of exercising the pledge
interest.


ARTICLE 5 - FEES AND COSTS
 
All costs actually incurred in connection with the establishment of the Equity
Pledge hereunder, including but not limited to stamp duties, any other taxes,
all legal fees, etc shall be borne by Pledgee with the same proportion.


ARTICLE 6 - CONTINUITY AND NO WAIVE
 
The Equity Pledge hereunder is a continuous guarantee, with its validity to
continue until the full performance of the Contractual Obligations or the full
repayment of the Guaranteed Liabilities. Neither exemption or grace period
granted by Pledgee to Pledgors in respect of their breach, nor delay by Pledgee
in exercising any of their rights under this Agreement shall affect the rights
of Pledgee under this Agreement, relevant PRC Law, the rights of Pledgee to
demand at anytime thereafter the strict performance of this Agreement by
Pledgors or the rights Pledgee may be entitled to due to subsequent breach by
Pledgors of the obligations under this Agreement.
 
ARTICLE 7 - REPRESENTATIONS AND WARRANTIES BY PLEDGORS
 
Each of Pledgors hereby, in respect of itself and Target Company in which it
holds equity interest, represents and warrants to Pledgee as follows:
 
 

 

--------------------------------------------------------------------------------


7.1   Each Individual Pledgor is a PRC citizen with full capacity of disposition
and has obtained due authorization to execute, deliver and perform this
Agreement and can independently be a subject of actions; HANGZHOU MYL COMMERCIAL
is a limited liability corporation duly incorporated and validly existing under
PRC Law, has full right and authorization to execute and deliver this Agreement
and other documents relating to the transaction as stipulated in this Agreement
and to be executed by them. It also has full right and authorization to complete
the transaction stipulated in this Agreement.


7.2  Target Company will be a limited liability entity duly incorporated and
validly existing under PRC Law, it has independent status as a legal person; it
has full and independent legal status and capacity to execute, deliver and
perform this Agreement and can independently be a subject of actions. It has
full right and authorization to execute and deliver this Agreement and other
documents relating to the transaction as stipulated in this Agreement and to be
executed by them. It also has full right and authorization to complete the
transaction stipulated in this Agreement.


7.3  All reports, documents and information concerning Pledgors and all matters
as required by this Agreement which are provided by Pledgors to Pledgee before
this Agreement comes into effect are true, correct and effective in all material
aspects as of the execution hereof.


7.4  At the time of the effectiveness of this Agreement, Pledgors are the sole
legal owner of the Pledged Property, with no existing dispute whatever
concerning the ownership of the Pledged Property. Pledgors have the right to
dispose of the Pledged Property or any part thereof.


7.5  Except for the encumbrance set on the Pledged Property hereunder and the
rights set under the Transaction Agreements, there is no other encumbrance or
third party interest set on the Pledged Property.


7.6  The Pledged Property is capable of being pledged or transferred according
to the laws, and Pledgors have the full right and power to pledge the Pledged
Property to Pledgee according to this Agreement.


7.7  This Agreement constitutes the legal, valid and binding obligations on
Pledgors when it is duly executed by Pledgors.


7.8  Any consent, permission, waive or authorization by any third person, or any
approval, permission or exemption by any government authority, or any
registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder have already been handled or obtained,
and will be fully effective during the valid term of this Agreement.
 
 

--------------------------------------------------------------------------------


7.9   The execution and performance by Pledgors of this Agreement are not in
violation of or conflict with any laws applicable to them, or any agreement to
which they are a party or which has binding effect on their assets, any court
judgment, any arbitration award, or any administration authority decision.


7.10  The pledge hereunder constitutes the encumbrance of first order in
priority on the Pledged Property.


7.11  All taxes and fees payable in connection with acquisition of the
Pledged  Property have already been paid in full amount by Pledgors.


7.12  There is no pending or, to the knowledge of Pledgors, threatened
litigation, legal process or demand by any court or any arbitral tribunal
against Pledgors, or their property, or the Pledged Property, nor is there any
pending or, to the knowledge of Pledgors, threatened litigation, legal process
or demand by any government authority or any administration authority against
Pledgors, or their property, or the Pledged Property, which is of material or
detrimental effect on the economic status of Pledgors or their capability to
perform the obligations hereunder and the Guaranteed Liabilities.


7.13           Pledgors hereby warrant to Pledgee that the above representations
and warranties will remain true, correct and effective at any time and under any
circumstance before the Contractual Obligations are fully performed or the
Guaranteed Liabilities are fully repaid, and will be fully complied with.


ARTICLE 8 - REPRESENTATIONS AND WARRANTIES
IN RESPECT OF TARGET COMPANY
 
HANGZHOU MYL COMMERCIAL hereby represents and warrants to Pledgee that HANGZHOU
MYL COMMERCIAL and each Target Company: :


8.1  is or will be a limited liability corporation or entity duly incorporated
and validly existing under PRC Law, with full capacity of disposition and has
obtained due authorization to execute, deliver and perform this Agreement and
can independently be a subject of actions.


8.2  All reports, documents and information concerning Pledged Property and all
matters as required by this Agreement which are provided by HANGZHOU MYL
COMMERCIAL to Pledgee before this Agreement comes into effect are true, correct
and effective in all material aspects as of the execution hereof.


8.3  All reports, documents and information concerning Pledged Property and all
matters as required by this Agreement which are provided by HANGZHOU MYL
COMMERCIAL to Pledgee after this Agreement comes into effect are true, correct
and effective in all material aspects upon provision.
 
 

 

--------------------------------------------------------------------------------


8.4  This Agreement constitutes the legal, valid and binding obligations on
HANGZHOU MYL COMMERCIAL when it is duly executed by HANGZHOU MYL COMMERCIAL.


8.5  It has full right and authorization to execute and deliver this Agreement
and other documents relating to the transaction as stipulated in this Agreement
and to be executed by them. It also has full right and authorization to complete
the transaction stipulated in this Agreement.


8.6   There is no pending or, to the knowledge of HANGZHOU MYL COMMERCIAL,
threatened litigation, legal process or demand by any court or any arbitral
tribunal against HANGZHOU MYL COMMERCIAL, or their property (including but are
not limited to the Pledged Property), nor is there any pending or, to the
knowledge of HANGZHOU MYL COMMERCIAL, threatened litigation, legal process or
demand by any government authority or any administration authority against
HANGZHOU MYL COMMERCIAL, or their property (including but are not limited to the
Pledged Property), which is of material or detrimental effect on the economic
status of HANGZHOU MYL COMMERCIAL or their capability to perform the obligations
hereunder and the Guaranteed Liabilities.


8.7   Each of HANGZHOU MYL COMMERCIAL hereby agree to bear joint
responsibilities to Pledgee in respect of the representations and Warranties
made by its relevant Pledgor according to Article 7.5, Article 7.6, Article 7.7,
Article 7.9 and Article 7.11 hereof.


8.8  HANGZHOU MYL COMMERCIAL hereby warrant to Pledgee that the above
representations and warranties will remain true, correct and effective at any
time and under any circumstance before the Contractual Obligations are fully
performed or the Guaranteed Liabilities are fully repaid, and will be fully
complied with.


ARTICLE 9 - UNDERTAKINGS BY PLEDGORS
 
Each of Pledgors hereby individually undertakes to Pledgee in respect of it and
Its Target Company of which it holds equity as follows:


9.1  Without the prior written consent by Pledgee, Pledgors shall not establish
or permit to establish any new pledge or any other encumbrance on the Pledged
Property.


9.2  Without first giving written notice to Pledgee and having Pledgee's prior
written consent, Pledgors shall not transfer the Pledged Property, and any
attempt by Pledgors to transfer the Pledged Property shall be null and void. The
proceeds from transfer of the Pledged Property by Pledgors shall be used to
repay to Pledgee in advance the Guaranteed Liabilities or submit the same to the
third party agreed with Pledgee.
 
 

 

--------------------------------------------------------------------------------


9.3  In case of any litigation, arbitration or other demand which may affect
detrimentally the interest of Pledgors or Pledgee under the Transaction
Agreements and hereunder or the Pledged Property, Pledgors undertake to notify
Pledgee thereof in writing as soon as possible and promptly and shall take, at
the reasonable request of Pledgee, all necessary measures to ensure the pledge
interest of Pledgee in the Pledged Property.


9.4  Pledgors shall not carry on or permit any act or action which may affect
detrimentally the interest of Pledgee under the Transaction Agreements and
hereunder or the Pledged Property.


9.5  Pledgors guarantee that they shall, at the reasonable request of Pledgee,
take all necessary measures and execute all necessary documents (including but
not limited to supplementary agreement hereof) in respect of ensuring the pledge
interest of Pledgee in the Pledged Property and the exercise and realization of
the rights thereof.


9.6  In case of assignment of any Pledged Property as the result of the exercise
of the right to the pledge hereunder, Pledgors guarantee that they will take all
necessary measures to realize such assignment.


9.7  Xianbin MENG and Xiaobo SHEN undertake individually to bear joint
responsibilities with the other party if the performance of the Article 9
thereof of the other Party refers to HANGZHOU MYL COMMERCIAL; while HANGZHOU MYL
COMMERCIAL undertake individually to bear joint responsibilities with the other
party if the performance of Article 9 thereof of the other party refers to any
Target Company.


ARTICLE 10 - UNDERTAKINGS BY TARGET COMPANY
 
10.1 Any consent, permission, waive or authorization by any third person, or any
approval, permission or exemption by any government authority, or any
registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder will be cooperated to handle or obtain by
Target Company to their best and will be ensured to remain full effective during
the valid term of this Agreement.


10.2  Without the prior written consent by Pledgee, Target Company shall not
cooperate to establish or permit to establish any new pledge or any other
encumbrance on the Pledged Property.


10.3  Without having Pledgee's prior written consent, Target Company shall not
cooperate to transfer or permit to transfer the Pledged Property.
 
 

 

--------------------------------------------------------------------------------


10.4   In case of any litigation, arbitration or other demand which may
affect  detrimentally the interest of Target Company or Pledgee under the
Transaction Agreements and hereunder or the equity of Target Company as the
Pledged Property, Target Company undertake to notify Pledgee thereof in writing
as soon as possible and promptly and shall take, at the reasonable request of
Pledgee, all necessary measures to ensure the pledge interest of Pledgee in the
Pledged Property.


10.5  Target Company shall not carry on or permit any act or action which may
affect detrimentally the interest of Pledgee under the Transaction Agreements
and hereunder or the Pledged Property.


10.6  Target Company shall provide Pledgee with the financial statement of the
last calendar season within the first month of each calendar season, including
but are not limited to the balance sheet, the income statement and the statement
of cash flow.


10.7  Target Company shall guarantee that they shall, at the reasonable request
of Pledgee, take all necessary measures and execute all necessary documents
(including but not limited to supplementary agreement hereof) in respect of
ensuring the pledge interest of Pledgee in the Pledged Property and the exercise
and realization of the rights thereof.


10.8  In case of assignment of any Pledged Property as the result of the
exercise of the right to the pledge hereunder, Target Company guarantee that
they will take all necessary measures to realize such assignment.


ARTICLE 11 - ENCUMBRANCE OF FIRST ORDER IN PRIORITY
 
11.1   Hangzhou MYL Consulting has the encumbrance of first order in priority on
any and all Pledged Property.  Pursuant to the stipulations of the Transaction
Agreement, any Breaching Event under any Transaction Agreement shall result in
the occurrence of Breaching Event under other Transaction Agreement, Hangzhou
MYL Consulting shall claim the pledge interest hereunder to Pledgor relevant to
the Breaching Event, and be repaid in priority in the proportion of their
respective security amount from the proceeds obtained according to the disposal
of Pledged Property stipulated in Article 4 hereof.

ARTICLE 12 - CHANGE OF CIRCUMSTANCES
 
12   As supplement and subject to compliance with other terms of the Transaction
Agreements and this Agreement, in case that at any time the promulgation or
change of any PRC Law, regulations or rules, or change in interpretation or
application of such laws, regulations and rules, or the change of the relevant
registration procedures enables Pledgee to believe that it will be illegal or in
conflict with such laws, regulations or rules to further maintain the
effectiveness of this Agreement and/or dispose of the Pledged Property in the
way provided herein, Pledgors and Target Company shall, at the written direction
of Pledgee and in accordance with the reasonable request of Pledgee, promptly
take actions and/or execute any agreement or other document, in order to:
 
 

 

--------------------------------------------------------------------------------


(1)           keep this Agreement remain in effect;
(2)           facilitate the disposal of the Pledged Property in the way
provided herein; and/or
(3)           maintain or realize the intention or the guarantee established
hereunder.


ARTICLE 13 - EFFECTIVENESS AND TERM OF THIS AGREEMENT


13.1   This Agreement shall become effective upon the satisfaction of all of the
following conditions in respect of any Target Company and any Pledgor who holds
the equity of the Target Company:


(1)  this Agreement is duly executed by Pledgors, the Target Company and the
Pledgors who pledge the equity of the Target Company; and


(2)  the Equity Pledge hereunder has been legally recorded in the shareholders'
register of the Target Company.


Pledgors shall provide the registration certification of the Equity Pledge being
recorded in the shareholders' register as mentioned above to Pledgee in a way
satisfactory to Pledgee.


13.2   This Agreement shall have its valid term until the full performance of
the Contractual Obligations or the full repayment of the Guaranteed Liabilities.


ARTICLE 14  - NOTICE
 
14.1   Any notice, request, demand and other correspondences made as required by
or in accordance with this Agreement shall be made in writing and delivered to
the relevant Party.


14.2   The abovementioned notice or other correspondences shall be deemed to
have been delivered when it is transmitted if transmitted by facsimile or telex;
it shall be deemed to have been delivered when it is delivered if delivered in
person; it shall be deemed to have been delivered five (5) days after posting
the same if posted by mail.
 
 

 

--------------------------------------------------------------------------------


ARTICLE 15 – MISCELLANEOUS


15.1  Pledgee may, upon notice to Pledgors but not necessarily with Pledgors'
consent, assign Pledgee's rights and/or obligations hereunder to any third
party; provided that Pledgors may not, without Pledgee's prior written consent,
assign Pledgors' rights, obligations and/or liabilities hereunder to any third
party. Successors or permitted assignees (if any) of Pledgors shall continue to
perform the obligations of Pledgors under this Agreement.


15.2  This Agreement shall be made in Chinese and English in quadruplicate, with
each involved Party holding one (1).


15.3  The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to PRC Law.


15.4  Any disputes arising hereunder and in connection herewith shall be settled
through consultations among the Parties, and if the Parties cannot reach an
agreement regarding such disputes within thirty (30) days of their occurrence,
such disputes shall be submitted to China International Economic and Trade
Arbitration Commission Shanghai Branch for arbitration in Shanghai in accordance
with the arbitration rules of such Commission, and the arbitration award shall
be final and binding on all Parties.


15.5  Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude its
exercise of its other rights, powers and remedies by such Party.


15.6  Any failure or delay by a Party in exercising any of its rights, powers
and remedies hereunder or in accordance with laws (hereinafter, the "PARTY'S
RIGHTS") shall not lead to a waiver of such rights, and the waiver of any single
or partial exercise of the Party's Rights shall not preclude such Party from
exercising such rights in any other way and exercising the remaining part of the
Party's Rights.


15.7  The titles of the Articles contained herein shall be for reference only,
and in no circumstances shall such titles be used in or affect the
interpretation of the provisions hereof.


15.8  Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.


15.9  This Agreement shall substitute any other documents on the same subject
executed by relevant Parties hereof once duly executed.
 
 

 

--------------------------------------------------------------------------------


15.10  Any amendments or supplements to this Agreement shall be made in writing.
Except for assignment by Pledgee of its rights hereunder according to Article
15.1 of this Agreement, the amendments or supplements to this Agreement shall
take effect only when properly signed by the Parties to this Agreement.
Notwithstanding the preceding sentence, considering the rights and obligations
of Target Company and Pledgors are severable and independent, in case the
amendment or supplement is intended to have impact upon one Party of the Target
Company and part of the Pledgors who hold the equity interest, the amendment or
supplement requires the consent by the Target Company and the part of the
Pledgors only and it is not required to obtain the consent of other Target
Company and other Pledgors (to the extent the amendment or supplement does not
have impact upon such Pledgor).


15.11 This Agreement shall be binding on the legal successors of the Parties.


15.12 At the time of execution hereof, each of Pledgors shall sign respectively
a power of attorney (as set out in Appendix I hereto, hereinafter, the "POWER OF
ATTORNEY") to authorize any person designated by Hangzhou MYL Consulting to sign
on its behalf according to this Agreement any and all legal documents necessary
for the exercise by Pledgee of Hangzhou MYL Consulting's rights hereunder. Such
Power of Attorney shall be delivered to Hangzhou MYL Consulting to keep in
custody and, when necessary, Hangzhou MYL Consulting may at any time submit the
Power of Attorney to the relevant government authority.


15.13 Notwithstanding any provision to the contrary in this Agreement, new
companies except the Target Company and its shareholders can be included as one
party of this Agreement by executing the Acknowledgement Letter in the form of
Appendix 3 to this Agreement. The new companies shall enjoy the same rights and
obligations as other Target Companies; the shareholders of the new companies
shall enjoy the same rights and obligations as other Pledgors hereunder.
Considering that the rights and obligations of the Target Company and relevant
Pledgors under the Agreement are severable and independent, the participation of
the new target companies and their shareholders will not affect the rights and
obligations of the original Target Company and relevant Pledgors, the
participation of the new target companies only requires confirmation of Hangzhou
MYL Consulting by signature.Each of the Target Company hereby irrevocably and
unconditionally agree the participation of the new companies and their
shareholders and further confirm that shareholders of any new target companies
can pledge their equity of the new target companies to Hangzhou MYL Consulting
according to the stipulation of this Agreement not necessarily with consent of
the original Target Company or their relevant Pledgors.


 [The remainder of this page is left blank]









--------------------------------------------------------------------------------


(EXECUTION PAGE)
IN WITNESS HEREOF, the following Parties have caused this Equity Pledge
Agreement to be executed as of the date and in the place first here
abovementioned.






Xianbin MENG


Signature by:  /s/


Xiaobo SHEN


Signature by:  /s/


Hangzhou MYL Commercial Service Co., Ltd.


Signed by:    /s/
Name:
Position:




Hangzhou MYL Business Administration Consulting Co., Ltd.
Name:
Position:











--------------------------------------------------------------------------------




APPENDIX I:


FORMAT OF THE POWER OF ATTORNEY


I/We, ____________, the undersigned, hereby authorize ____________, identity
card number ____________, as my/our duly authorized representative to sign on
my/our behalf all documents necessary or desirous for Hangzhou MYL Business
Administration Consulting Co., Ltd. to exercise their rights under the Equity
Pledge Agreement between Hangzhou MYL Business Administration Consulting Co.,
Ltd., Hangzhou MYL Commercial Service Co., Ltd., and me/us..








Signature:
Date:
 
 
 
 

 





--------------------------------------------------------------------------------




APPENDIX II


ACKNOWLEDGEMENT LETTER


Name:
ID No. (for a individual): _______________/or registered address (for an
entity):
("PARTICIPATED PLEDGOR")
and
Name of entity:
registered address: ____________________
("PARTICIPATED TARGET COMPANY")
hereby agree to participate in the Equity Pledge Agreement dated May 1, 2009
between Hangzhou MYL Business Administration Consulting Co., Ltd. (hereinafter
"HANGZHOU MYL CONSULTING"), and other relevant parties (hereinafter, "EQUITY
PLEDGE AGREEMENT") as an independent party. Participated Pledgors and
Participated Target Companies pledge the equity of the Participated Target
Companies which constitute ___% of the registered capital of the Participated
Target Companies to Hangzhou MYL Consulting as of the date of the
Acknowledgement Letter to secure the following contractual obligations:
By signing this Acknowledgement Letter, the Participated Pledgors and the
Participated Target Company shall make the same undertakings and warranties as
Pledgors and Target Companies do under the Equity Pledge Agreement, agree to
perform the same obligations as the Pledgors and Target Company thereunder, and
admit the rights and obligations of Parties thereunder.


For and on behalf of
Participated Pledgors
Signed by:
Name:
Position:


For and on behalf of
Participated Target Company
Signed by:
Name:
Position:                      


For and on behalf of
Hangzhou MYL Business Administration Consulting Co., Ltd.
Signed by:
Name:
Position:

 
 

--------------------------------------------------------------------------------

 
